In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00197-CR
     ___________________________

  CHAD ALAN CAPPIELLO, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 213th District Court
         Tarrant County, Texas
       Trial Court No. 1554954D


  Before Birdwell, Bassel, and Womack, JJ.
  Memorandum Opinion by Justice Birdwell
                          MEMORANDUM OPINION

      On appeal from his convictions for two counts of theft––one from elderly

persons––and one count of misapplication of fiduciary property––also from elderly

persons––Chad Alan Cappiello challenges (1) the sufficiency of the evidence to

support the dollar values of the amounts he stole from elderly persons and whether he

was acting as a fiduciary and (2) two of the State’s jury arguments. We affirm the

theft-from-elderly-persons conviction, but we reverse the misapplication-of-fiduciary-

property conviction and the second theft conviction and render judgment acquitting

Cappiello of those two offenses.

                                   I. Background

      After the State charged Cappiello with two counts of theft and one count of

misapplication of fiduciary property, a jury convicted him of all three offenses. The

evidence at trial showed that Cappiello held himself out as a contractor under the

names Extreme Remodeling, Extreme Exteriors, and Southland Exteriors. Several

witnesses testified that they had contracted with Cappiello in Tarrant County for

remodeling work and that they had paid him for part of the work in advance, but that

he never did the work or, in one case, did only some of the work. The State also

presented evidence under Rule 404(b) that Cappiello had engaged in similar behavior

with complainants in other counties and that the behavior had resulted in a theft

conviction in Hopkins County. Tex. R. Evid. 404(b). The evidence also showed that

Cappiello had already been convicted of the Hopkins County offense when he took

                                          2
the money from the Tarrant County complainants in this case, but he had not yet

been sentenced or incarcerated; the State relied on this evidence to show that

Cappiello never intended to perform the contracted-for work for the Tarrant County

complainants.

       According to the jury’s assessment, the trial court sentenced Cappiello to forty-

seven years’ confinement on both the theft-from-elderly-persons and misapplication-

of-fiduciary-property counts and twenty years’ confinement on the second theft

count; the court also imposed a $10,000 fine for each charge in accordance with the

jury’s verdict.

                             II. Sufficiency Challenges

       Cappiello does not challenge the sufficiency of the evidence to prove the non-

elderly-person theft count or that he stole property generally. Instead, in his first

point, he challenges the sufficiency of the evidence to support the dollar amount that

he stole from elderly persons.1

A. Standard of Review

       In our evidentiary-sufficiency review, we view all the evidence in the light most

favorable to the verdict to determine whether any rational factfinder could have found

the crime’s essential elements beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.

307, 319, 99 S. Ct. 2781, 2789 (1979); Queeman v. State, 520 S.W.3d 616, 622 (Tex.

       Cappiello also challenges the sufficiency of the evidence to support the dollar
       1

amount of the misapplication-of-fiduciary-property conviction, but we do not address
that conviction in our discussion of this point.

                                           3
Crim. App. 2017). Because the factfinder alone judges the evidence’s weight and

credibility, Tex. Code Crim. Proc. Ann. art. 38.04, this standard gives full play to the

factfinder’s responsibility to resolve conflicts in the testimony, to weigh the evidence,

and to draw reasonable inferences from basic facts to ultimate facts. See Jackson, 443

U.S. at 319, 99 S. Ct. at 2789; Queeman, 520 S.W.3d at 622. Instead of re-evaluating the

evidence’s weight and credibility and substituting our judgment for the factfinder’s, we

determine whether the necessary inferences are reasonable based on the evidence’s

cumulative force when viewed in the light most favorable to the verdict. Murray v.

State, 457 S.W.3d 446, 448 (Tex. Crim. App. 2015); see Villa v. State, 514 S.W.3d 227,

232 (Tex. Crim. App. 2017) (“The court conducting a sufficiency review must not

engage in a ‘divide and conquer’ strategy but must consider the cumulative force of all

the evidence.”). We must presume that the factfinder resolved any conflicting

inferences in favor of the verdict, and we must defer to that resolution. Murray, 457

S.W.3d at 448–49.

      To determine whether the State has met its Jackson burden to prove a

defendant’s guilt beyond a reasonable doubt, we compare the crime’s elements as

defined by the hypothetically correct jury charge to the evidence adduced at trial. See

Jenkins v. State, 493 S.W.3d 583, 599 (Tex. Crim. App. 2016); see also Febus v. State, 542

S.W.3d 568, 572 (Tex. Crim. App. 2018) (“The essential elements of an offense are

determined by state law.”). Such a charge is one that accurately sets out the law, is



                                            4
authorized by the indictment, does not unnecessarily increase the State’s burden of

proof or restrict the State’s theories of liability, and adequately describes the particular

offense for which the defendant was tried. Jenkins, 493 S.W.3d at 599. The “law as

authorized by the indictment” means the statutory elements of the charged offense as

modified by the factual details and legal theories contained in the charging instrument.

See id.; see also Rabb v. State, 434 S.W.3d 613, 616 (Tex. Crim. App. 2014) (“When the

State pleads a specific element of a penal offense that has statutory alternatives for

that element, the sufficiency of the evidence will be measured by the element that was

actually pleaded, and not any alternative statutory elements.”).

B. Theft Conviction

       1. Elements of Theft

       To prove theft, the State must show that a person has “unlawfully

appropriate[d] property with intent to deprive the owner” of that property. Tex. Penal

Code Ann. § 31.03(a). Theft is a third-degree felony “if the value of the property

stolen is $30,000 or more but less than $150,000.” Id. § 31.03(e)(5). When the person

whose property was stolen is elderly, the offense degree and punishment range are

further increased; thus, theft of property valued at $30,000 or more but less than

$150,000 from an elderly person is a second-degree felony. Id. § 31.03(f)(3)(A).

       When an actor steals from one or more persons “pursuant to one scheme or

continuing course of conduct, . . . the conduct may be considered as one offense and

the amounts aggregated in determining the grade of the offense.” Id. § 31.09. Here,

                                             5
the State alleged that Cappiello had stolen from four elderly victims pursuant to a

continuing course of conduct. Cappiello contends that because he performed some of

the contracted-for work for two of those elderly complainants, the Scotts, and

because the State did not prove what part of the Scotts’ total contract amount had

been allocated to the completed work, the State failed to prove that he stole property

from an elderly person in an amount over $30,000.

      2. Applicable Facts

      Seventy-nine-year-old Eulalia Treesh hired Cappiello for a complete bathroom

remodel and signed a contract to pay him $12,980. Although Cappiello had originally

asked Treesh to pay him half of the contract price up front, she declined. Instead, she

gave him $1,298, ten percent of the total. She later paid Cappiello forty percent of the

contract price––$5,692––after he brought products for her to look at. After Cappiello

had done that several times, Treesh settled on colors and “felt [they] were ready to go

and he was going to need money to buy product.” But Cappiello never started the

work or dropped off supplies or materials.

      Seventy-year-old John Martindale hired Cappiello for home repairs and paid

him $1,500 the day Cappiello made the $15,980 bid. Martindale later gave Cappiello

$7,500 to buy materials, but Martindale “never saw him or heard from him again.”

      Mary Barclay, a former neighbor of Charles and Thelma Scott, testified about

the Scotts’ dealings with Cappiello because the Scotts had both died by the time of

Cappiello’s trial. Barclay testified that the Scotts had contracted with Cappiello to

                                             6
remove and replace the carpeting in their home. According to Barclay, the Scotts paid

Cappiello either $28,000 or $25,000 “before [they] received any merchandise or

anything to do enough for the house.” But Barclay did confirm that work was done on

the driveway, and she did not know of any problems with it. When Thelma Scott called

Cappiello to find out why there had been a delay in the work and why materials had not

been delivered, he told her that the materials had already been ordered. However, as

with Treesh and Martindale, Cappiello did no work for, and provided no materials to,

the Scotts––other than the driveway––and never returned the Scotts’ money.

      The Scotts’ initial contract was admitted into evidence. It provided for a total

price of $25,780 and stated the scope of work as follows:

      Tear out existing driveway (excluding approach)[.] Repour new driveway
      6” thick, rebar steel. Replace floors throughout home w/ vinyl plank
      wood look, burnished hickory in color (exclude closets)[.] Install shoe
      mold throughout. Paint baseboards & door casings throughout (CTS) to
      select colors. Install wood below dishwasher to close opening (stain to
      match). Paint hall walls[.] Recase & replace (if needed) 1 post in back of
      home. Clean & restain or paint garage floor (CTS) to select colors &
      styles as provided by (ER).

      Lifetime-mfg floors

A change order, executed a month later, provided,

      We are changing/adding to our original agreement(s) as follows:

      Completed concrete driveway. 4/22/17. Hold color of floors until final
      approval by (CTS) Ie, review larger sample & or picture from mfg by
      (ER). Still awaiting (CTS) to finish boxing belongings prior to floors as
      well. Due to completion of driveway & hold on floors (ER) needs draw
      in amount of $5,000.00[.] This is considered the invoice for comp[l]etion
      of driveway. Leaving a balance of $7,890 upon completion.

                                          7
Another change order executed two weeks later stated that the parties were

“confirming our original agreement(s) as follows: color of interior floors to be as

agreed in original burnished hickory in color. As per larger sample provided.”

      Bank records showed that the Scotts paid fifty percent of the $25,780 total––

$12,890––by check. They also paid an additional $5,000 by check. No bank records

confirmed any other payment by the Scotts.

      An expert forensic financial analyst who reviewed Extreme Remodeling’s bank

records 2 testified that from March 16, 2017, through February 2019, $52,620 was

deposited in its bank account. She found references on withdrawal slips regarding

“concrete-Mendoza” and “concrete-Bobo,” for a total of $3,600,3 which she deducted

as being actually related to the Scotts’ job––because they “did receive a driveway”––

leaving $49,020 net deposits from all homeowners, elderly and non-elderly. In

breaking down the total deposits from elderly homeowners, the analyst calculated

$9,000 from Martindale, $6,990 from Treesh, and $14,290 from the Scotts ($17,890

minus $3,600) for a total of $30,280. The analyst stated, “That is the total amount of

money that is unaccounted for that the [elderly] homeowners have lost.”

      The analyst agreed that she had not reviewed any documentation that would

allow her to determine how much of the Scotts’ total contract with Cappiello––

      2
       She did not review the construction contracts.
      3
       According to the analyst, this amount could have been for labor or materials.


                                          8
$30,780––was intended to be for the driveway versus the interior work or how much

profit the Scotts and Cappiello might have contracted for on the driveway part of the

project: “There’s no supporting documentation for me to know what the Scotts

agreed to.” When asked on cross-examination, “If the Scotts felt that the second

$5,000 expenditure was to be invoiced at $5,000 towards that job, do you think it

would be appropriate to reduce that amount from $30,280 to something lower?” she

answered, “No. . . . [b]ecause I’m showing that he paid out $3,600.” Although she

acknowledged that contractors are generally paid more than material costs and

subcontracting costs on construction contracts and that they are entitled to make a

profit––and that such a profit is a “legitimate business expense”––here, she could not

tell from the account what Cappiello’s “normal profit” would be on any other jobs.

There was no evidence of any “normal expenses” paid from his account, such as

payments to other contractors or materials purchased. Thus, the analyst concluded

that the Scotts’ contract was not a “normal . . . construction contract.” She

determined that the only overhead-type expenses paid from the account were regular

debits for auto-insurance premiums and for fees charged by a company that provides

cold-calling leads. But most of the withdrawals were to cash. 4

      In response to questioning as to whether the correct measurement for how

much was stolen from the Scotts depended on what they had expected to pay for a

      4
        According to the analyst, “[B]ased on my experience, 32 years, most legitimate
businesses don’t do business in cash. They leave a paper trail showing their rent and
their electricity so that the accountants can account for it.”

                                           9
completed driveway, the analyst answered, “The legitimate business expense toward

that driveway was $3,600.” She had not reviewed any data indicating that Cappiello

had expected to make any kind of profit on the driveway. But the analyst testified that

in looking at the contract and change order admitted as Cappiello’s exhibits, she had

noticed that

      nothing was broken out. And normally in contracts, they will break out,
      we’re going to do the carpeting and it’s going to run this much, and
      we’re going to do this, and then they’ll even break it out between what’s
      going to be the material and the labors. He’s got everything -- everything
      was preprinted and he just wrote it in real quick the first time he met
      these people. I’ve never, in all of my experience, seen contracts like that.

The analyst admitted that Cappiello had traveled to the complainants’ homes and

showed them samples.

      On redirect, however, the analyst testified that she believed Cappiello had used

and paid for the cold-calling-lead service and automobile insurance solely to further

his criminal operation. She averred that from an accountant’s perspective, profit on a

construction job is not realized until

      the very end. Because when you’ve got a job, especially when you have
      multiple contracts out there, normally, a contractor, a general contractor,
      as he was posing, will have a ledger for each job. And so when you take
      in the funds and you pay this contractor for that concrete, you’re going
      to record it on that ledger and you’re going to keep track of what is
      going out moneywise for that job. Then, you know, as that – ‘cause one
      contractor may be working on multiple jobs, so you’re going to have a
      ledger on each job.
When asked, “[W]ould it be fair to say that the profit from all of the remodeling

activity work on that one address could not be recognized until the entirety of the

                                          10
project was completed,” she answered, “Correct.” Although part of the work at the

Scotts’ home was completed, the entire project for which they had contracted was not.

       A district attorney’s office investigator who looked into the series of thefts testified

that he did not have the expertise to value the driveway job for the Scotts. He said, “Sure,”

when asked if the driveway was “a significant part of the contract.” He agreed that the

driveway had been completed but said it “looked like it still needed to be repaired” and

“wasn’t a very good job.” For example, the edges were crumbling and cracked.

       The investigator testified that, in his experience, sometimes preliminary work

will be done before a theft to gain trust:

       [P]rimarily what I see a lot is they’ll take a down payment, a percentage
       of the payment and they will completely demo maybe a bathroom, let’s
       just say and then they come back to the well, so to speak, and say we’ve
       demoed the bathroom, I now need X amount of dollars for this and
       that’s generally what happens. From my experience I don’t see real large
       amounts from different victims. I see shots at different victims of 5,000,
       6,000 12,000, 4,000. It’s just depending on the victim in a lot of respects
       on what they’re needing done and what they have available for that -- for
       that suspect.
In other words, according to the investigator, victims might be more willing to give

the person more money once they have “some skin in the game”; here, the driveway

work prompted the Scotts to give Cappiello an extra $5,000. But the investigator also

stated that it “would probably be fair” to say that “as far as [he was] concerned,

[$5,000] was not stolen from the Scotts.”




                                             11
      3. Analysis

      Cappiello claims that the evidence is insufficient to support the dollar amount

of the theft-from-an-elderly-person conviction because it is “undisputed” that the

value of the driveway part of the Scotts’ contract was $5,000. Although the

investigator testified that “to be fair,” the $5,000 “was [for] the completion of the

driveway,” as stated in the Scotts’ change order, his testimony is hardly conclusive as

Cappiello claims. It is well-established that the factfinder alone judges the evidence’s

weight and credibility, Tex. Code Crim. Proc. Ann. art. 38.04, and resolves any

conflicts in the testimony, Murray, 457 S.W.3d at 448–49. The jury had before it the

Scotts’ original contract and change order, as well as the analyst’s testimony that any

profit Cappiello might have expected––or that the Scotts expected to pay––would not

have been realized until the entire project had been completed. Not only did the initial

contract not attribute any particular dollar amount to any particular work, which

included the driveway, the change order can be interpreted as merely acknowledging

that the driveway was completed so that Cappiello could take more money from the

Scotts, which the investigator acknowledged is a common tactic in these types of

cases. Although the sentence, “This is considered the invoice for comp[l]etion of

driveway,” followed the sentence acknowledging a need for a $5,000 draw due to

completion of the driveway and the hold on floors, the word “[t]his” more likely refers

to the entire change order rather than the $5,000, especially in light of the fact that the

Scotts had already paid $12,780. Thus, contrary to Cappiello’s assertion, there is no

                                            12
undisputed evidence that Cappiello and the Scotts had contracted for $5,000 to be

paid toward the completion of the driveway.

       Because the jury was entitled to resolve the conflicting inferences here in favor

of the verdict, we hold that sufficient evidence supports the $30,020 total amount of

funds stolen from the Scotts, Treesh, and Martindale. We therefore overrule

Cappiello’s first point.

C. Misapplication of Fiduciary Property

       In his second point, Cappiello challenges the sufficiency of the evidence to

prove that he acted as a fiduciary for purposes of his conviction for misapplication of

fiduciary property of an elderly person.

       A person commits the offense of misapplication of fiduciary property if “he

intentionally, knowingly, or recklessly misapplies property he holds as a fiduciary . . .

in a manner that involves substantial risk of loss to the owner of the property or to a

person for whose benefit the property is held.” Tex. Penal Code Ann. § 32.45(b).

Under Section 32.45, a fiduciary

       includes . . .

       (A) a trustee, guardian, administrator, executor, conservator, and
       receiver;

       (B) an attorney in fact or agent appointed under a durable power of
       attorney as provided by Subtitle P, Title 2, Estates Code;

       (C) any other person acting in a fiduciary capacity, but not a commercial
       bailee unless the commercial bailee is a party in a motor fuel sales


                                           13
      agreement with a distributor or supplier, as those terms are defined by
      Section 162.001, Tax Code; and

      (D) an officer, manager, employee, or agent carrying on fiduciary
      functions on behalf of a fiduciary.

Id. § 32.45(a). Like theft, the offense is a third-degree felony if the misapplied property

is valued at $30,000 or more but less than $150,000, and the category of the offense is

increased “to the next higher category of offense” if the victim is elderly.

Id. § 32.45(c)(5), (d). The Texas Court of Criminal Appeals has held that the plain

meaning of “fiduciary capacity” in subsection (C) “encompasses only special

relationships of confidence or trust in which one party is obligated to act primarily for

the benefit of the other.” Berry v. State, 424 S.W.3d 579, 580 (Tex. Crim. App. 2014).

      In Berry, the court relied on its plain-meaning construction of “fiduciary

capacity” to hold that a man who took orders and money for window blinds but failed

to deliver them was not acting in a fiduciary capacity and therefore could not be

convicted under Section 32.45. Id. at 582–86. Although not expressly adopting the

civil-law definition of fiduciary, for purposes of construing “fiduciary capacity” as

used in Section 32.45(a)(1)(C), the court noted that its holdings in Section 32.45 cases

“are consistent with an understanding of the term ‘fiduciary’ as encompassing special

trust- or confidence-based relationships,” and that imposing a fiduciary relationship in

ordinary, arms-length business dealings––such as a contract for the sale of goods or

services––“would run contrary to the principle that a fiduciary is obligated to act for

the primary benefit of the other party.” Id. at 584. The expectation that the person will

                                            14
place the other party’s interests above his own must be justifiable for a person to be

acting in a fiduciary capacity. Id. at 585. Thus, merely because a person’s customers

subjectively trust him to do what he says he would do with their money does not

make him a fiduciary. Id. at 586.

      The State argues that the evidence in this case goes beyond the facts in Berry

because Cappiello described the down payments from the victims as earnest money––

the definition of which presumes that he will hold the funds solely for their benefit––

and because his contract included a nondisclosure agreement apparently intended to

discourage litigation and reporting of his conduct.5 But even though the jury in this

case could have reasonably concluded that Cappiello posed as a contractor merely to

swindle people into giving him money he never intended to use for materials or labor

to their benefit, the tenor of each of the transactions from the perspective of the

victims was a one-time contract for services. Thus, this case is more like Berry than

distinguishable from it. See also Olle v. State, No. 13-14-00207-CR, 2015 WL 5626192,

at *1, *4–6 (Tex. App.––Corpus Christi–Edinburg Sept. 17, 2015, pet. ref’d) (mem.

op., not designated for publication) (holding that wedding coordinator who took

payments and whom clients trusted to pay vendors with advance payments was not


      5
        The nondisclosure agreement in Cappiello’s contract “essentially says they
cannot disclose to anyone, anyone except their bankers, their contract or their
relationship with . . . Extreme Remodeling,” which the investigator opined meant the
complainants would have been in breach by contacting the police. With the Hopkins
County victim, Cappiello “sent a letter in response [t]o a police report being filed in
Hopkins County threatening him with legal action for reporting the theft to the police.”

                                          15
acting as a fiduciary as defined in Berry). But cf. Warr v. State, No. 14-18-00058-CR,

2020 WL 428916, at *1, *5 (Tex. App.––Houston [14th Dist.] Jan. 28, 2020, pet. ref’d)

(mem. op., not designated for publication) (concluding that stockbroker who ran

program that pooled clients’ funds to invest in income-producing real property or

pooled real-estate notes, and guaranteed monthly payments in return of 8% of the

interest earned, was acting as a fiduciary under Section 32.45); Jones v. State, No. 09-18-

00071-CR, 2019 WL 3308958, at *3–4 (Tex. App.––Beaumont July 24, 2019, pet.

ref’d) (mem. op., not designated for publication) (holding that evidence supported

jury’s finding that corporate officer acted as a fiduciary to corporation when he

solicited funds from investors for green energy plant but instead withdrew funds from

corporation’s account for his personal use).

      Even though, here, the victims trusted Cappiello to do what they had

contracted with him to do, there is no evidence that such trust went beyond expecting

him to abide by the terms of the contract. Thus, insufficient evidence supports the

type of justifiable reliance that would allow a conviction under Section 32.45. See Berry,

424 S.W.3d at 585–86. We therefore sustain Cappiello’s second point.

                                 III. Double Jeopardy

       Upon review of the record, we became concerned that Cappiello’s second theft

conviction violates the double-jeopardy prohibition against multiple punishments for

the same offense; therefore, we asked the parties to file supplemental briefing on the



                                            16
issue. In its supplemental briefing, the State concedes that Cappiello’s second theft

conviction violates the Double Jeopardy Clause. We agree. 6

A. Applicable Law and Standard of Review

       The Fifth Amendment protects against multiple punishments for the same

offense. Bien v. State, 550 S.W.3d 180, 184 (Tex. Crim. App. 2018). To determine

whether a defendant has been assessed multiple punishments for the same offense, we

start with the “same elements” test set forth in Blockburger. Id. (referring to Blockburger

v. United States, 284 U.S. 299, 304, 52 S. Ct. 180, 182 (1932)). Under that test, two

offenses are not the same if “each provision requires proof of a fact which the other

does not.” Id. (quoting Blockburger, 284 U.S. at 304, 52 S. Ct. at 182).

       But in Texas, the analysis does not end there. Using the cognate-pleadings

approach, we also look to the pleadings to flesh out the Blockburger test. Id. (citing

Bigon v. State, 252 S.W.3d 360, 370 (Tex. Crim. App. 2008)). Under the cognate-

pleadings approach, even if the offenses have differing elements under Blockburger,

they may still be the same for double-jeopardy purposes if the indictment alleges the

same “facts required.” Bigon, 252 S.W.3d at 370.

       After applying the cognate-pleadings approach, if the two offenses have the

same elements, then a judicial presumption arises that the offenses are the same for


       6
        A double-jeopardy claim may be raised for the first time on appeal “when the
undisputed facts show the double jeopardy violation is clearly apparent on the face of
the record and when enforcement of [the] usual rules of procedural default serves no
legitimate state interests.” Gonzalez v. State, 8 S.W.3d 640, 643 (Tex. Crim. App. 2000).

                                            17
double-jeopardy purposes, and the defendant may not be convicted of both. Bien, 550

S.W.3d at 184.     But that presumption can be rebutted if the legislature clearly

expressed an intent to create two separate offenses. Id.

      Conversely, if the two offenses, as pleaded, have different elements, the judicial

presumption is that the offenses are different for double-jeopardy purposes, and

multiple punishments may be imposed. Id. at 184–85. This presumption too can be

rebutted by a showing, through various factors, that the legislature clearly intended

only one punishment. Id. at 185.

B. Indictment Allegations

      For Count One, the State alleged that Cappiello had, “pursuant to one scheme

and continuing course of conduct which began on the 15th day of March, 2017 and

continued on or about the 18th day of May, 2017,” stolen $30,000 or more but less

than $150,000 from the Scotts ($17,890), Treesh ($6,990), and Martindale ($9,000). It

also alleged that all four were elderly persons. For Count Three, the State alleged that

Cappiello had, “pursuant to one scheme and continuing course of conduct which

began on the 1st day of January, 2012 and continued on or about the 18th day of May,

2017,” stolen $30,000 or more but less than $150,000 from the same complainants

and three others: Kathy Smith ($14,740), Cynthia Tumlinson ($5,000), and Lennard

Johnson ($4,990). Without the addition of the thefts from Treesh, Martindale, and the

Scotts, the State would have been able to prove only state-jail-felony theft on Count



                                          18
Three––theft of $2,500 or more but less than $30,000. Tex. Penal Code Ann.

§ 31.03(e)(4)(A).

C. Analysis

      “[T]heft has two gravamina: the property and ownership.” Kent v. State, 483

S.W.3d 557, 561 (Tex. Crim. App. 2016); Johnson v. State, 364 S.W.3d 292, 297 (Tex.

Crim. App. 2012). But for aggregated theft under a scheme or continuing course of

conduct, the text of Section 31.09 shows a legislative intent to treat the overall scheme

or continuing course of conduct as the culpable criminal behavior––not each

individual underlying theft. Kent, 483 S.W.3d at 561 (citing Tex. Penal Code

Ann. § 31.09). Thus, here, Counts One and Three charged the same offense: a

continuing course of theft from multiple persons over time, totaling $30,000 or more

but less than $150,000. See id. (“Appellant, although accused of multiple

misappropriations, was charged with a single criminal offense.”). Count One simply

added the additional elderly-persons allegation to elevate the punishment level.

Accordingly, we conclude that, under the applicable standard of review, the

conviction for Count Three violates double jeopardy and must be reversed. See, e.g.,

Ex parte Castillo, 469 S.W.3d 165, 168 (Tex. Crim. App. 2015) (“Under [the Blockburger]

test, lesser-included offenses are legally the same as a greater offense, and are wholly

subsumed by the elements of the greater offense, unless the potential lesser-included

offense requires proof of a fact not required to establish the greater offense.”);

Ex parte Cavazos, 203 S.W.3d 333, 338 (Tex. Crim. App. 2006).

                                           19
                                IV. Jury Arguments

      Cappiello complains in his third and fourth points about two of the State’s jury

arguments at guilt–innocence, which we address to the extent that they challenge the

theft convictions.

A. Applicable Law

      Permissible jury argument falls within one of the following four general areas:

(1) summation of the evidence, (2) reasonable deduction from the evidence,

(3) answer to opposing counsel’s argument, or (4) plea for law enforcement. Freeman v.

State, 340 S.W.3d 717, 727 (Tex. Crim. App. 2011); Felder v. State, 848 S.W.2d 85, 94–

95 (Tex. Crim. App. 1992).

B. Hopkins County Offense

      Cappiello complains in his third point about one of the prosecutor’s references

to the Hopkins County extraneous offense. In response to the argument that the

charged offenses should be considered civil breach-of-contract matters instead of

criminal matters, the prosecutor argued that Cappiello was hiding behind his

construction contract as a “get out of jail free” card and that Cappiello had used the

contract to threaten his victims into submission, as he had also done in the Hopkins

County extraneous offense. The prosecutor then rhetorically asked that if this case

involved a mere “civil issue . . . , how did he get convicted in a criminal court in




                                         20
Hopkins County?” Cappiello’s counsel objected, “That’s pattern argument way

beyond 404B and intent,” but the trial judge overruled the objection.7

      According to Cappiello, this argument improperly invited the jury to consider

his guilt of extraneous offenses in determining his guilt of the charged offenses in this

case rather than for the sole purpose of proving pattern or intent under Rule 404(b).

Even assuming Cappiello is correct,8 we conclude that he was not harmed by the

argument. See Tex. R. App. P. 44.2(b); Martinez v. State, 17 S.W.3d 677, 692–93 (Tex.

Crim. App. 2000) (setting forth harm-assessment standard for improper jury

argument, which requires a balancing of three factors: (1) severity of the misconduct

(prejudicial effect), (2) curative measures, and (3) the certainty of conviction absent

the misconduct).

      The record contains ample evidence––apart from the Hopkins County

conviction––supporting the jury’s determination that Cappiello took the victims’

money never intending to do any of the contracted work, including evidence that he

did not use his real name in some of the contracts, that his contracts contained

unusual provisions that appeared to be intended to discourage litigation and reporting


      7
        The trial judge originally stated, “The jury will recall testimony.” But
Cappiello’s counsel then asked for a ruling, and the judge stated, “Overruled.” Based
on the preservation argument in the State’s brief, the State appears to have overlooked
this part of the record.
      8
       The prosecutor later argued, without objection, that in the Hopkins County
case and in two cases from other counties, Cappiello also contracted with and took
money from victims without doing any work.

                                           21
to law enforcement, and that he promised a comparatively large scope of work in an

unusually short time frame.

       In his closing argument, Cappiello’s counsel acknowledged the propriety of the

Hopkins County conviction but argued as a defense to the State’s use of that

conviction under Rule 404(b) that Cappiello had expected he could get an appeal

bond and therefore continue the work he had begun on the Scotts’ driveway. In

response, the prosecutor––comparing the criminal conviction in Hopkins County to

this case––emphasized the intent similarity: “[I]f that’s the case, why didn’t he do the

work in Hopkins County?”; thus, the prosecutor’s conduct in making the civil–

criminal matter comparison was not severe when viewed as referencing the proper

purpose of the admission of the evidence for Rule 404(b) purposes.9

       Finally, and importantly, the jury charge included the following express limiting

instruction:

       You are instructed that if there is any testimony before you in this case
       regarding the defendant[’s] having committed an offense other than the
       offense alleged against him in the indictment in this case, you cannot
       consider said testimony for any purpose unless you find and believe
       beyond a reasonable doubt that the defendant committed such other
       offense, if any were committed, and even then you may only consider
       the same in determining the motive, opportunity, intent, preparation,
       plan, knowledge, identity, or absence of mistake or accident of the
       defendant, if any, in connection with the offense, if any, alleged against
       him in the indictment in this case, and for no other purpose.

       But even if the prosecutor’s argument is construed to stray beyond 404(b)
       9

purposes, instead referencing Cappiello’s status as a criminal generally, our conclusion
would not change based on our review of the comment in the context of the entire
record and the other jury-argument factors.

                                          22
      Thus, we conclude that, even assuming the complained-of argument was

improper, Cappiello was not harmed by the trial court’s error in overruling his

objection to that argument. See Tex. R. App. P. 44.2(b); Martinez, 17 S.W.3d at 692–93.

We overrule his third point.

C. Submission of Lesser-Included Offense Instruction

      In his fourth point, Cappiello complains that the trial court allowed the State to

engage in improper “vouching.” When discussing the trial court’s inclusion of a

lesser-included offense in the charge for the theft-from-elderly-persons count

(aggregated theft between $2,500 and $30,000), the prosecutor told the jury,

      When you get the charge, you’re going [to] look at it. All of [a] sudden,
      there’s new language in there about a theft from 2500 to 30,000. That’s
      below what we’ve alleged in our indictment, but it’s in here now and you
      guys get to consider it. They want you to consider it because they want
      you to think $5,000 drops it down. That’s a lower offense now. And if
      he’s earned that 5,000, you get to consider that lower offense. I didn’t
      put that offense in my indictment.

The trial court overruled Cappiello’s “vouching” objection.

      According to Cappiello, “It should never be proper jury argument that a theory

of the case raised by the evidence [and therefore properly submitted by the judge] is

unworthy of consideration because it was not in the prosecutor’s indictment.”

Assuming that Cappiello’s objection preserved his appellate complaint,10 we conclude


       A vouching objection is generally understood as challenging the improper
      10

vouching for the credibility of a witness. See, e.g., Thomas v. State, 706 S.W.2d 769, 772
(Tex. App.––Houston [14th Dist.] 1986, pet. ref’d). But, here, it could be understood
as meaning the prosecutor’s vouching for the accuracy of the indictment.

                                           23
that the argument was not improper. First, the statements are true: the indictment did

not include the lesser offense, and the jury could consider the lesser if it believed

Cappiello had earned the full $5,000. See Jackson v. State, 822 S.W.2d 18, 29 (Tex. Crim.

App. 1990). Second, even if the prosecutor was implying that the greater offense

charged in the indictment––and in the jury charge––was a more appropriate

conviction based on the evidence, that implication is an argument from the evidence

and therefore within the permissible areas of jury argument. See Freeman, 340 S.W.3d

at 727. Accordingly, we overrule Cappiello’s fourth point.

                                    V. Conclusion
      Having sustained Cappiello’s second point but having overruled his other

points, we affirm the trial court’s judgment on the theft-from-elderly-persons count

(Count One), but we reverse the trial court’s judgment on the misapplication-of-

fiduciary-property count (Count Two) and render a judgment of acquittal on that

count. Having determined that Cappiello’s second theft conviction violates the

Double Jeopardy Clause by imposing multiple punishments for the same offense, we

reverse the trial court’s judgment as to that count (Count Three), and we render a

judgment of acquittal on that count.

                                                      /s/ Wade Birdwell
                                                      Wade Birdwell
                                                      Justice
Do Not Publish
Tex. R. App. P. 47.2(b)
Delivered: May 5, 2022

                                           24